El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Plantea este litigio un importante aspecto de la responsa-bilidad decenal de los empresarios de obra. La cuestión se ha debatido largamente en los países donde todavía prevalecen, como en Puerto Rico, códigos civiles de antigua factura. Los ordenamientos modernos proveen usualmente una solución específica al problema.
He aquí los hechos. La recurrente, Las Vegas Development Co., Inc., construyó una urbanización en Cataño. La casa objeto de esta controversia fue originalmente vendida por la constructora el 27 de abril de 1966. Los recurridos ad-vinieron dueños de la vivienda el 15 de mayo de 1972. En *3851975 aparecieron grietas en el piso. Desde entonces hasta mayo de 1976 los nuevos propietarios le reclamaron extra-judicialmente a la constructora la reparación de las grietas. Varios meses más tarde, ante la inacción de la recurrente, los recurridos demandaron a la constructora en el Tribunal de Distrito, exigiendo dos mil dólares como indemnización.
La constructora recurrente interpuso moción de desesti-mación fundada en el hecho de que la demanda se había pre-sentado transcurridos diez años a partir de la recepción de la obra. Sostuvo la recurrente que el referido plazo es tanto plazo de garantía como término de caducidad para la radi-cación de la demanda. El Tribunal de Distrito declaró sin lugar la moción de la constructora. El Tribunal Superior con-firmó esta determinación. Acordamos revisar.
El Art. 1483 de nuestro Código Civil, 31 L.P.R.A. see. 4124, dispone:
“El contratista de un edificio que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez años, contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección.
Si la causa fuere la falta del contratista a las condiciones del contrato, la acción de indemnización durará quince años.”
La disposición citada es copia del Art. 1591 del Código Civil Español, el que a su vez deriva de los Arts. 1792 y 2270 del Código Civil Francés. En Géigel v. Mariani, 85 D.P.R. 46 (1962 ), se traza su historia.
La doctrina española está dividida en cuanto a si el ar-tículo en cuestión establece un plazo único tanto para que sur-jan los vicios como para interponer la acción legal o si exis-ten dos plazos, uno para que se manifiesten los defectos y otro para incoar la demanda correspondiente. A favor de la segunda teoría se pronuncian Manresa, Código Civil Español, tomo X, vol. II, ed. 1969, pág. 708; Scaevola, Código Civil, tomo XXIV, vol. II, ed. 1951, págs. 108-109; Cadarso Palau, *386La Responsabilidad Decenal de Arquitectos y Constructores, Madrid, 1976, pág. 333; Bonet Ramón, Derecho Civil Común y Foral, tomo II, ed. 1940, pág. 114; Fernández Hierro, La Responsabilidad Civil por Vicios de Construcción, 1976, pág. 146, y varios otros autores. Cadarso Palau, loe. cit. Los parti-darios de esta posición difieren entre sí respecto a la duración del término para incoar la acción. Muchos estiman que, trans-curridos los diez años de garantía, el propietario disfruta de quince años adicionales, el término de prescripción dispuesto para las acciones personales, para interponer la demanda co-rrespondiente. Otros consideran que el plazo adicional es de un año. Manresa, op. cit., 708; Scaevola, op. cit., 108 — 109; Fernández Hierro, op. cit., 148-149; y Diez-Picazo y Gullón, Sistema de Derecho Civil, vol. II, 1976, págs. 342-343, favo-recen el término de quince años. Cadarso Palau, op. cit., 339-342, se pronuncia a favor de un término más corto.
El sistema del plazo único ha sido adoptado por Traviesas, Contrato de Arrendamiento, 6 Rev. Der. Privado 1 (1919), a quien citan con aprobación Castán, Derecho Civil Español, Común y Foral, tomo 4o, 10a ed., 1977, pág. 492; Puig Bru-tau, Fundamentos de Derecho Civil, tomo II, vol. II, 1956, pág. 396, n. 11; Santamaría, Comentarios al Código Civil, tomo II, 1958, pág. 639; y Puig Peña, Compendio de Derecho Civil, tomo IV, 3a ed., 1976, pág. 171, n. 19.
La jurisprudencia española no ha resuelto definitiva-mente los conflictos reseñados. Véanse: S. de 29 de marzo de 1966, 33 Aranzadi 1045-1046; S. de 22 de noviembre de 1971, 38 Aranzadi 3613; y S. de 28 de noviembre de 1970, 30 Aran-zadi 3598. La S. de 11 de octubre de 1974, 41 Aranzadi 2903, y algunas de las opiniones citadas parecen favorecer la teoría de los dos plazos, inclinándose a la posición de que el segundo es de quince años.
En tres ocasiones diferentes este Tribunal se ha expresado a favor de la doctrina del plazo único. En González v. Agostini, 79 D.P.R. 510, 521, n. 9 (1956), dijimos: “En cuanto *387a los vicios ocultos ... el demandante, podrá, de arruinarse el edificio por vicios ocultos de la construcción, reclamar los daños dentro del plazo decenal fijado por la ley.” En Géigel v. Mariani, 85 D.P.R. 46, 50 (1962), citando a Traviesas, Cas-tán y Santamaría, declaramos: “La obligación de indemnizar es una obligación establecida a favor de cualquier propietario que adquiera el edificio, siempre que la reclamación se efec-túe en el tiempo que señala el artículo 1483.” Reiteramos esta expresión de Géigel en Coop. de Viviendas v. Villas de Navarra, 104 D.P.R. 718, 719 (1976).
Los propietarios recurridos atacan esta serie de decisio-nes a base de Bartolomei v. Tribunal Superior, 98 D.P.R. 495, 497 (1970), donde señaló el Tribunal:
“No debe confundirse el término legal que para el ejercicio de la acción tenga el dueño del edificio arruinado, con el plazo decenal de garantías. La acción puede prescribir si no se acude en tiempo al tribunal. El otro término, el de los diez años, es uno dentro del cual debe ocurrir la ruina del edificio por vicios de construcción, para que el contratista sea responsable.”
La única cuestión verdaderamente planteada y resuelta en Bartolomei era si en la demanda debía alegarse que la ruina había ocurrido dentro del plazo decenal. Aun así, exa-minemos cuál debe ser la norma que rige en esta jurisdicción, si la consignada en González, Géigel y Villas de Navarra o la aludida en Bartolomei.
Hace casi un siglo que la cuestión que nos preocupa aquí fue definitivamente resuelta por la Corte de Casación del país cuyo código fue base del español. La Corte de Casación de Francia optó en 1882 por la teoría del plazo único, bajo ata-que entonces por muchos comentaristas defensores de la doc-trina de los dos plazos. Cass. Chambres réunies, 2 de agosto de 1882. D. 83-1-5. La jurisprudencia francesa actual sos-tiene la misma posición. 3 Dalloz, Répertoire de Droit Civil, 2eme ed., mise á jour 1977, “Contrat D’Entreprise”, pág. 339 et seq. Los comentaristas franceses modernos son del mismo parecer. Soinne, B., La Responsdbilité des Architectes et En*388trepreneurs aprés la Reception des Travaux, 2 vols., Paris, 1969, pág. 558 et seq.; Peter, P., La Responsabilité Décennale des Architectes et Entrepreneurs, Paris, 1963, pág. 21. Para las citas sobre la posición idéntica de Planiol y Ripert, Ma-zeaud y Tunc, Colin y Capitant, Liét-Veaux y otros autores, véase: Soinne, loe. cit.
Adviértase que el histórico fallo de la Corte de Casación de Francia ocurre precisamente en los últimos años de la redac-ción definitiva del Código Español. De haberse deseado re-chazar la interpretación francesa era de esperarse que el lenguaje del Art. 1591 español hubiese sido distinto. El nuevo código habló de la duración de la acción de indemnización y no del plazo de garantía. El segundo párrafo del Art. 1591 dispuso expresamente, como se recordará, que “Si la causa fuere la falta del contratista a las condiciones del contrato, la acción de indemnización durará quince años.”
Se ha criticado la doctrina del plazo único por razón de su rigurosidad. Puede caducar fácilmente la acción si la ruina del edificio ocurre o el vicio se manifiesta a punto de expirar los diez años de garantía. La contestación a este ar-gumento es que la concepción estricta dé la responsabilidad decenal como término de garantía y plazo de caducidad para instituir la acción se debe precisamente al deseo de deter-minar el momento exacto en que expira la responsabilidad, evitando las querellas que pudiesen surgir a gran distancia de la entrega sobre el origen preciso del perjuicio alegado. Soinne, op. cit., 560. i1) La doctrina del plazo único lo que produce en la práctica es un acortamiento del plazo de garan-tía, pero tal es la tendencia generalizada en los códigos mo-dernos. La nueva legislación se inclina abrumadoramente a favor de recortar sustancialmente el plazo de garantía, a la par que fija en muchos casos términos de caducidad para la denuncia del vicio y el ejercicio de la acción. Nuestro Código *389Civil se halla en este sentido en lamentable rezago frente a lo que está ocurriendo en muchos otros países.
El Código Civil Italiano de 1942 distingue entre tres plazos: uno de garantía — se mantiene todavía aquí el plazo de diez años — otro de un año para efectuar la denuncia y otro término de un año para radicar la acción. Cuneo, Appalti Pubbliche e Privati, 6a ed., Padova, 1962, pág. 680; Cianflone, UAppalti di Opere Pubbliche, 4a ed., Milano, 1971, pág. 797 y ss.; Scialoja e Branca, Dell’ Appalti, arts. 1655 — 1677 (por Rubino), 1969, pág. 277 y ss. El Art. 1225 del Código Civil Portugués, de redacción más reciente, reduce el plazo de ga-rantía a cinco años, manteniendo un año para el plazo de denuncia y otro para el ejercicio de la acción. En adición, la doctrina establece que el referido plazo garantiza tan solo las construcciones destinadas a durar considerable tiempo. Se excluyen las de orden más provisorio. Pires de Lima y An-tunes Varela, Código Civil Anotado, Coimbra, 1968, vol. II, págs. 578-579.
En Suiza el plazo de garantía es igualmente de cinco años. Scyboz & Gilliéron, Code Civil Suisse et Code des Obligations Annotés, ed. Payot Lausanne, 1972, Art. 821 del se-gundo código, pág. 156. El patrón de cinco años se sigue, entre otros países, en Alemania (Art. 638 del B.G.B. — el plazo es menor en trabajos de cierta índole); Brasil (Art. 1245 del Código Civil Brasileño); Bolivia (Art. 1195 del Có-digo Civil); Chile (Prat, Nociones sobre el Contrato de Cons-trucción Privada, 1940, págs. 100-101,125-126); Costa Rica (Vincenzi, Código Civil, 1966, pág. 199); Perú (Art. 1556 del Código Civil); y Marruecos (Art. 769 del Código de Obli-gaciones y Contratos — la acción debe interponerse en los treinta días siguientes al descubrimiento de la ruina o vicio). En Japón fluctúa el plazo de garantía entre dos y diez años, dependiendo del tipo de construcción (Art. 985 del Código Civil).
En Estados Unidos el plazo de garantía, fijado usual-mente por legislación, fluctúa generalmente entre cuatro y *390diez años. En California, Illinois y Tennessee el plazo es de cuatro años. En muchos estados es de siete años o menos. Sweet, Legal Aspects of Architecture, Engineering and the Construction Process, St. Paul, 1977, págs. 734, 844-845.
En Rusia el plazo es menor que en muchos países. La ga-rantía del empresario de obra expira a los tres años. (Art. 229 del Código Civil.)
Consideramos irreal y poco sabia la teoría de añadirle a un plazo de garantía ya largo de por sí — fijado bajo otras circunstancias en el siglo .XIX y conocido desde el Estatuto de Módena de 1327 A.D. — un plazo de quince años para el ejercicio de la acción, conforme el Art. 1864 de nuestro Có-digo. Aun si se quisiese añadir por jurisprudencia tan solo el plazo de un año, se estaría actuando en contra de la doctrina repetidamente enunciada por este Tribunal desde 1956, con la posible excepción de Bartolomei, y, aún más grave, tendría que construirse la nueva doctrina sobre la endeble base de que la acción en estos casos es de naturaleza cuasidelictual. Véanse: Sánchez Fontáns, El Contrato de Construcción, Montevideo, vol. II, 1953, págs. 241-242; González v. Agostini, 79 D.P.R. 510, 518 (1956). La aconsejable tarea de moderni-zar nuestro código, utilizando el método de la creación de tres plazos al modo italiano, el portugués, el que ilustra el nuevo proyecto francoitaliano de Código de Obligaciones u otro análogo, está por necesidad en manos de la Asamblea Legis-lativa.
Se reafirma nuestra posición en Géigel v. Mariani, 85 D.P.R. 46, 50 (1962) y casos señalados. Se deja sin efecto toda otra expresión en contrario.
Por las razones expuestas se revoca la resolución recu-rrida y se desestima la demanda en este caso.
El Juez Asociado Señor Carlos J. Irizarry Yunqué disin-tió en opinión separada a la cual se une el Juez Asociado Señor Antonio S. Negrón García. Los Jueces Asociados Se-ñores Marco A. Rigau y Angel M. Martín no intervinieron.
*391—O—

O Para otros argumentos sobre este particular, véase: Léonce-Eichard, Étude sur la Responsabilité Décennale, s.f., Paris, pág. 51.